Citation Nr: 0421390	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  98-17 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's mother


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1961 to 
July 1964. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Montgomery, 
Alabama, which denied the veteran's claim seeking entitlement 
to service connection for PTSD secondary to personal assault.

In July 2000, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record. 

In November 2000, the Board remanded the claim to the RO for 
additional development.


FINDINGS OF FACT

1. The veteran's service and personnel records are negative 
for evidence of sexual abuse, sexual harassment, or emotional 
or disciplinary problems.

2. The veteran's records include a medical diagnosis of PTSD 
and medical evidence of a nexus between diagnosed PTSD and a 
stressful event of sexual abuse during service.

3. The veteran did not engage in combat with the enemy.

4. The record does not include credible evidence supporting 
the veteran's assertion of in-service incurrence of sexual 
abuse and harassment during service.





CONCLUSION OF LAW

The grant of service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's March 1961 enlistment examination indicated 
clinically normal neurological and psychiatric systems.  
According to the report of medical history at the time, the 
veteran did not ever have or presently have frequent sleeping 
trouble, depression or excessive worry, or nervous trouble of 
any sort.
  
Naval transfer records showed that the veteran reported for 
precommissioning detail, U.S.S. Semmes (DDG-18), in September 
1962.  According to a letter dated November 1962 from Dr. 
J.H., the veteran's family had been under his care for some 
time.  Dr. J.H. recommended that the veteran be stationed in 
the New England area because his home situation was very 
difficult.  The veteran's father was an alcoholic and his 
mother was in only fair health.  Dr. J.H. stated that if the 
veteran was stationed at a base nearby, it would be a great 
help to his mother.  A November 1962 letter from Pastor G.S. 
also recommended that the veteran be stationed at a military 
base closer to home, for the benefit of the veteran's mother.  
An additional letter dated November 1962 from acquaintances 
Mr. and Mrs. D.W. indicated that the veteran's home situation 
was difficult due to his father, and it was felt that the 
veteran being stationed closer to home would help his home 
situation.  In a letter dated March 1963, the veteran's 
mother indicated that, on the advice of the Red Cross, she 
sent the necessary paperwork in November 1962 to have the 
veteran and his brother stationed closer to home.




In an April 1963 Navy service record, the veteran's request 
for a humanitarian transfer to a base closer to home on 
grounds of hardship was denied.  A May 1963 Navy letter 
explained that the veteran's hardship conditions were no more 
severe than those experienced and resolved by his 
contemporaries, whose similar requests had necessarily been 
denied.

An administrative report dated July 1963 indicated that the 
veteran satisfactorily completed a performance test for 
advancement to RM3.  He was recommended for and eligible in 
all respects to participate in the service-wide competitive 
examination for RM3.  

According to an enlisted performance record dated May 1963, 
the veteran scored a 3.8 in professional performance, 
military behavior, military appearance and adaptability 
aboard the U.S.S. Semmes (DDG-18).  In November 1963, the 
veteran scored 3.6 in professional performance, and a 3.8 in 
military behavior, military appearance and adaptability 
aboard the U.S.S. Semmes (DDG-18).  In November 1963, he was 
recommended for RM3.

The veteran's June 1964 discharge examination indicated 
clinically normal neurological and psychiatric systems.  
According to the report of medical history at the time, the 
veteran did not ever have or presently have frequent sleeping 
trouble, depression or excessive worry, or nervous trouble of 
any sort.  

According to a February 1993 medical record from Dr. R.C., 
the veteran was treated secondary to chronic alcohol 
dependency.  It was noted that the veteran was born into a 
totally dysfunctional family.  His father was alcoholic as 
well as his uncles.  The veteran was sexually molested by his 
uncles as a child and again as an adolescent by a priest.  
The impression was acute alcohol intoxication, chronic 
alcohol dependency, and PTSD, secondary to childhood trauma.

In December 1997, the veteran was given a VA psychological 
assessment.  The report indicated that the veteran 
experienced two different traumatic events while in service.  
He described living in fear of being blown out of the water 
by the Russians or the Cubans.  Later in the interview, the 
veteran discussed the issue of sexual trauma while aboard his 
ship during service.  The veteran did not elaborate on 
details, but had described enough already to warrant a 
diagnosis of PTSD.  The veteran reported current symptoms of 
anxiety, depression, sleep difficulty, including nightmares 
and night sweats.  He reported that he slept maybe three 
hours on a good night.  He coped initially with alcohol, and 
for years he drank up to a half a gallon of gin per day.  
After a suicide attempt, he entered alcohol rehabilitation, 
and claimed abstinence since that time.  He had learned to 
cope since that time by becoming a workaholic, and more 
recently by running and by avoidance.  He had not worked in 
about a year and a half.  He noted that he felt "scared" 
around people, and he cried a lot.  The veteran described an 
incident of violence where he grabbed a person who had 
confronted him about parking in a handicapped parking spot.  
It was noted that the veteran's symptoms seemed to be 
escalating at the time.  The diagnostic impression was 
chronic PTSD.

The veteran received a VA examination in January 1998.  The 
veteran stated that he had a lot of underlying anger related 
to his sexual abuse experience in the Navy by a higher 
ranking officer and others.  He indicated relationship 
problems with women ever since, anxiety and self-isolation 
problems, and significant depression.  The veteran's life was 
complicated by a history of reported difficulty reading due 
to dyslexia, and he had minimal education.  The veteran had a 
past serious problem with alcoholism dating back to the 
1970's until the early 1990's.  He stated that he had been 
sober ever since.  He indicated that he regularly used 
marijuana in the 1970's, experimented with cocaine, but 
denied any IV drug use.  The veteran had been married four 
times.  The veteran reported being sexually fondled by 
superior officers while in the service, but apparently this 
did not come to the attention of military authorities.  The 
impression was PTSD, chronic, delayed vs. major depression 
vs. mood disorder associated with chronic substance abuse in 
past years and associated with alcohol dependence.  Moderate 
stressors were indicated, and his Global Assessment of 
Functioning (GAF) score was 40 to 50 currently, and in the 
past year.




According to a March 1998 VA outpatient report, the veteran 
enlisted in April 1961, and went aboard the U.S.S. Semmes.  
He took part in shakedown cruises involving the Cuban Missile 
Crisis and Bay of Pigs.  He was a radioman on the ship.  He 
was also a messenger on the ship.  He was sent late one 
evening to deliver a confidential message to an officer.  He 
went to the stateroom, and found the officer.  The officer 
asked the veteran to come closer to him.  The officer 
subsequently exposed himself to the veteran, then touched the 
veteran's leg and began to fondle the veteran.  Arousal and 
sexual contact followed.  The officer then got behind the 
veteran, and attempted to bend the veteran over.  The veteran 
fought to free himself and left the room.  The veteran 
reported subsequent harassment at least once a week by a 
group of four people on ship.  The veteran reported being 
scared to death.  When the ship hit home port in Charleston, 
South Carolina, he asked for emergency leave.  The veteran's 
mother had written him, but he never told her about the 
incident.  The veteran stated that he never told anyone about 
the above incident until he got to the VA, in March 1998.  

When the veteran got home, he got with the Red Cross and 
asked them if he could be released from active duty to help 
his mother because his father was an alcoholic.  His request 
was denied.  Shortly thereafter, he found that two of the 
people that had previously harassed him had been handcuffed 
and taken away, and he never saw them again.  He was no 
longer harassed by the other two people from that point.  The 
veteran stated that prior to service, he was a social person.  
He went out on dates, was active in sports, had a lot of 
friends, and went to stock car races.  After service, he was 
a changed man.  He would avoid friends, and would avoid 
everybody.  He did not want any company, and he drank and got 
into fights.  

A March 1998 VA outpatient record indicated that the veteran 
was diagnosed with PTSD.   

In April 1998, the veteran received a VA PTSD examination.  
The C-file was not available for review prior to the 
examination.  It was noted that the veteran currently 
attended and graduated from the TVAMC PTSD Program in 
February 1998.  The veteran was a logger by trade.  He was 
homeless and had spent much time living in the woods.  The 
veteran contended that his unemployment was due to the 
effects of PTSD.  The veteran noted that he had much 
underlying anger due to dealing with his feelings from being 
sexually abused when he was in the Navy.  The veteran also 
had stress coming from a submarine that went down at sea.  
The veteran's ship was unable to get to the submarine, and he 
could hear them tapping on the hull of the submarine.  To his 
knowledge, the submarine was never recovered.  The veteran's 
current symptoms included frequent intrusive thoughts about 
his abuse in service.  He reported frequent nightmares and 
flashbacks.  He reported avoidance behaviors, and chronic 
feelings of alienation.  He had lost interest in activities 
that once were pleasurable.  He had chronic feelings of rage, 
and had been jailed in the past for brawling.  He reported a 
startle response and chronic depression.  He had suicidal 
thoughts, but no current plan.

Upon examination, objective findings were that the veteran's 
thought processes and content appeared within normal limits.  
He denied delusions and hallucinations.  He was able to 
maintain minimal personal hygiene, and was fully oriented.  
His concentration and judgment were severely impaired.  His 
speech was rapid, and his mood was anxious.  His impulse 
control was severely impaired.  His sleep impairment was 
chronic in nature.  The clinical interview at the examination 
indicated that his symptoms of PTSD had been frequent and 
severe in nature with no real periods of remission since his 
discharge from service.  The veteran's current symptoms along 
with his military experiences in the Navy were consistent 
with the diagnosis of PTSD.  The diagnosis was chronic and 
severe PTSD, with alcohol dependence in full remission.  He 
had a history of dyslexia, and had total social isolation, 
and severely impaired impulse control.  His GAF was noted as 
41, with severe social and occupational impairment directly 
related to his active duty naval experiences.  The veteran 
was unable to establish and maintain effective social and 
occupational relationships due to his PTSD.  He could not 
adapt to stressful circumstances.  His uncontrollable rage 
and severely impaired impulse control, the direct result of 
his psychological traumas, rendered him a danger to self and 
to others.




VA outpatient records dated April 1999 indicated that the 
veteran was referred for consultation regarding his 
unemployability.  It was noted that the veteran generally 
experienced a marked impairment in processing new 
information, especially when it was unexpected.  His 
inability to cope with stress and pressures of competitive 
environment had been demonstrated in deteriorating work 
performance over the last several years of employment.  The 
examiner stated that based on a review of the veteran's 
medical records and present evaluation, the severity of his 
symptoms limited his ability to remember and process work 
procedures and instructions.  His severe symptoms were 
chronic in nature.

VA outpatient records dated July 1999 indicated that the 
veteran presented with marked exacerbation of severe anxiety.  
A recent incident involved the veteran fighting with another 
person in a post office.  The examiner noted that the veteran 
had become increasingly introverted.  The veteran was very 
depressed, and became afraid when approached by other people, 
especially females.  The veteran had become increasingly 
depressed over the past several months.  The impression was 
chronic PTSD, related to sexual abuse in the military, with 
ongoing depression, daily intrusive thoughts of abuse in the 
military, daily negative impact on interpersonal 
relationships, with the inability to form or maintain 
functional interpersonal relationships.  

In July 1999, Dr. C.N. submitted a letter regarding the 
veteran's psychiatric diagnosis and determination of 
unemployability.  He indicated that the veteran was diagnosed 
with chronic PTSD, which was related to his experiences in 
the military.  He re-experienced several specific traumas 
from this time period through recurrent and intrusive 
distressing recollections, recurrent depression and intense 
disassociative flashback episodes, recurrent depression and 
intense psychological and physiological distress on exposure 
to internal alternatively, external cues that symbolized or 
resembled aspects of his experiences.  Dr. C.N. described the 
veteran's avoidance of interpersonal relationships, and 
symptoms of severe sleep disturbances, labile moods, panic 
attacks, difficulty concentrating, hypervigilance, paranoia, 
and exaggerated startle response.  All of these symptoms had 
affected his ability to obtain and remain gainfully employed.  
Dr. C.N. concluded that the veteran was unemployable, and his 
prognosis was poor due to the above-mentioned symptoms.  

In a June 2000 VA mental health note, it was indicated that 
the veteran continued to suffer extremely upsetting daily 
preoccupation with the trauma that happened on his ship in 
service.  The diagnosis was PTSD related to sexual harassment 
and abuse, with severe social isolation and current 
exacerbation of depression and severe anxiety related to 
guilt and shame issues.

In July 2000, the veteran received a personal hearing before 
the Board.  It was indicated by the veteran's representative 
that review of the veteran's service medical records did not 
reveal any evidence concerning the alleged sexual trauma in 
service.  However, at the April 1998 VA exam, the examiner 
stated that the veteran's PTSD was the direct result of 
trauma experienced during service.  The veteran recounted the 
incident of abuse where he was fondled by a superior officer 
while aboard the U.S.S. Semmes, and then subsequently 
harassed by other superior officers.  The veteran stated that 
the first time he discussed the incident was with Ms. C.D., 
when he first went into the VA system in 1996.  The veteran's 
mother stated that she noticed a big difference when her son 
returned from service.  She stated that he was always so 
reserved and evasive, tight lipped, and showed no emotion, 
whereas before entering service he was outgoing, well-
adjusted, had lots of friends, and was popular.  She also 
stated that the veteran was angry and had trouble sleeping 
after service.  The veteran stated that following the sexual 
abuse, he heard no rumors aboard the ship regarding why some 
of the officers were handcuffed and taken away.  He himself 
never asked questions regarding any investigation of the 
officers.  He did not speak to anyone about the incident.

At the time of the July 2000 personal hearing, the veteran 
submitted two audio cassette tapes.  The tapes described his 
sexual trauma while aboard the U.S.S. Semmes in service.  A 
transcript of the two audio tapes was made of record and set 
forth in the March 1998 VA Mental Health Note.  This mental 
health report described the alleged sexual abuse and 
harassment in similar detail as noted in the March 1998 VA 
outpatient report above.  

In his August 1998 Notice of Disagreement (NOD), the veteran 
stated that his in-service sexual abuse occurred in April 
1963.

The veteran provided a personal statement in January 2001.  
He recounted the incident of sexual trauma aboard the U.S.S. 
Semmes during service.  He stated that he did not share any 
information about the incident until 1996 when he spoke with 
Dr. K.D. at the VA.  He did not report the incident during 
service.  He indicated that he went to the Red Cross to get 
an early discharge, but his excuse was due to hardship.  He 
stated that he could not perform his military work duties 
that way he used to following the sexual trauma.  The veteran 
stated that his annual evaluation marks went down as a 
result.       

In a personal statement received September 2003, the 
veteran's mother stated that the veteran was young and 
vibrant as a child.  He had a paper route, worked at a gas 
station during high school, and was very helpful, as she 
described how the veteran helped an elderly person cross the 
street.  In high school, he began having trouble reading and 
comprehending.  It was noted that every time the veteran came 
home on leave from service, his attitude was changed, and he 
tried to put up a good front.  After leaving service, he was 
solemn and a different person.  He never talked about his 
inner thoughts.  

Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
In this case, there was a procedural irregularity in the 
development of the claim.  The veteran was not provided with 
the information required under VCAA until after the RO's 
initial decision on this claim.  However, as a result of the 
ongoing development of the claim, this procedural 
irregularity did not result in prejudice to the claimant.  
The veteran was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was 
re-adjudicated in March 2004.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
In August 2003, the RO sent the veteran a letter providing 
the notices required under VCAA.  The RO specified the 
information and evidence needed to substantiate a claim for 
service connection, with specific reference to the need to 
provide evidence showing that there was an event in service 
which caused injury, and that there was a relationship 
between a current disability and an injury or event in 
military service.  In March 1998, the RO requested additional 
information regarding the veteran's specific traumatic 
incident that produced the stress leading to his claimed 
PTSD.  In December 2000, the RO also requested that the 
veteran complete a questionnaire about the incident of 
personal assault/sexual harassment that the veteran claimed 
was experienced during service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).
In the letter dated August 2003, it was explained to the 
veteran what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as medical records, examination reports 
and treatment reports, personnel records, and all records 
held by Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  With regard 
to the claimant's responsibilities in the development of the 
claim, the letter of August 2003 explained that the claimant 
needed to provide VA with such information as credible 
evidence that supports that an in-service stressor actually 
occurred that can be linked to your PTSD.  The claimant was 
asked to also provide names, addresses, and dates of 
treatment for his PTSD for various private and VA facilities, 
signed consent forms, and additional evidence supporting the 
claim to include statements from relatives, information 
regarding the stressful events, and potential sources of 
supporting evidence.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
While the RO's request was not stated in the exact wording 
above, the RO informed the veteran that evidence in his 
possession - such as medical evidence from private physicians 
and any VA facility, and names, addresses, and dates of 
treatment for PTSD, and any additional evidence in support of 
the claim for PTSD, all of which pertain to his claim - 
should be provided to VA for consideration for the condition 
claimed.  

Thus, the letter of August 2003, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in August 2003, or over five 
years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than six months after August 2003, and the veteran 
participated in that development.  In the six months 
following August 2003, several important items of evidence 
were added to the record, including a personal statement from 
the veteran's mother in September 2003, the veteran's 
military personnel records in September 2003, additional 
signed consent forms authorizing release of medical 
information, private medical records, and responses by 
hospitals to medical information requests.  In March 2004, 
the RO reviewed this evidence, 
re-adjudicated the claim, and sent the claimant a 
supplemental statement of the case.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claim.  For this reason a remand 
for further development is not required.

II.	Relevant Law and Regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not argue, and the evidence, including a review 
of the information contained in the veteran's personnel 
records and his DD-214, does not show that he participated in 
combat.  In addition, the claimed stressor is not related to 
combat.  However, if it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence, which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an 
in-service personal assault face unique problems documenting 
their claims.  Personal assault is an event of human design 
that threatens or inflicts harm.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking her to provide detail as to any treatment she 
had received, any family or friends she had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  See also 
YR v. West, 11 Vet. App. 393 (1998) (5.14 is a substantive 
rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.

In this regard, we note that additional revisions to the 
regulations contained in 38 C.F.R. § 3.304(f), which are 
specifically relevant to PTSD claims based on personal 
assault, went into effect on March 7, 2002.  The pertinent 
revisions to 38 C.F.R. 
§ 3.304(f) read as follows:




Sec. 3.304 Direct service connection; wartime and peacetime.

(f) Post-traumatic stress disorder.  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

	III.	Service connection for PTSD.

In this case, the veteran contends that he suffers from PTSD 
due to sexual trauma and harassment, which occurred during 
his military service.  The key question in this case is 
whether there exists credible supporting evidence sufficient 
to establish the occurrence of an in-service stressor.

The evidence clearly shows that the veteran currently suffers 
from PTSD.  At a December 1997 VA psychological assessment, 
the veteran was interviewed, and contended that he was 
sexually abused and harassed while aboard the U.S.S. Semmes 
during military service.  Based on the interview and the 
veteran's escalating symptoms of PTSD, the examiner diagnosed 
the veteran with chronic PTSD.  The veteran was provided 
follow-up treatment for his condition, and was  diagnosed 
again with PTSD on many separate occasions, in January 1998, 
April 1998, July 1999, and in June 2000.     

There is some evidence of a link, established by medical 
evidence, between current symptoms of PTSD and a claimed in-
service stressor.  In April 1998, a VA examiner concluded 
that the veteran's current symptoms along with his military 
experiences in the Navy were consistent with the diagnosis of 
PTSD.  The examiner stated that the veteran's severe social 
and occupational impairment directly related to his active 
duty naval experiences, and his uncontrollable rage and 
severely impaired impulse control was the direct result of 
his psychological traumas from service.  The Board, however, 
notes that in the April 1998 exam report, the examiner noted 
that the C-file was not available for review prior to the 
examination.  The examiner's assessment, therefore, was based 
solely on the veteran's own allegations of what happened 
during service.  The veteran's July 1999 mental health report 
and July 1999 assessment from Dr. C.N., both of which 
concluded that chronic PTSD was related to sexual abuse in 
the military, are also based on the veteran's uncorroborated 
account of sexual trauma in service.  Accordingly, these 
medical opinions are speculative at best.

Last, regarding the key question of establishing the 
occurrence of an in-service stressor, credible supporting 
evidence does not exist to corroborate the veteran's own 
account of sexual abuse in service.  At his enlistment 
examination in March 1961, the veteran was found to be 
neurologically and psychiatrically.  His report of medical 
history at the time of enlistment indicated no frequent 
sleeping trouble, depression or excessive worry, or nervous 
trouble of any sort.  

The veteran contends that the in-service sexual abuse and 
harassment occurred in April 1963.  Service medical and 
personnel records, however, do not show documentation of any 
sexual abuse or harassment, or any emotional or disciplinary 
problems.  The veteran himself stated that he did not report 
the incidents of sexual abuse and harassment to military 
authorities.  He did not share any information of the alleged 
incidents with anyone, until 1996 while being treated by VA.     

Furthermore, the evidence of record does not show behavior 
changes that would constitute credible evidence of the 
alleged sexual assault.  Service records do not show evidence 
of drug abuse while in service, or documentation of 
depression or anxiety.  Also, in January 2001, the veteran 
stated that following the alleged sexual assault, he went to 
the Red Cross to try and get an early discharge.  While he 
did not reveal to the military that he was sexually 
assaulted, his excuse at the time was that he needed to leave 
due to hardship.  A March 1963 letter from the veteran's 
mother indicated, however, that on the advice of the Red 
Cross, she sent the necessary paperwork in November 1962 to 
have both the veteran and his brother stationed closer to 
home.  Credible evidence exists that the veteran's mother 
wanted the veteran closer to home due to already-existing 
difficulties regarding his father.  A letter from November 
1962 from Dr. J.H. documented that the veteran's father was 
an alcoholic, and his mother was having difficulty because of 
this situation.  Letters dated November 1962 from the 
veteran's pastor and acquaintances Mr. and Mrs. D.W. 
indicated that the veteran's home situation was difficult due 
to the father's alcoholism.  Therefore, the veteran's 
statement that he wanted an early discharge and used hardship 
as an excuse is not supported by the evidence.

The veteran also contended in January 2001 that following the 
alleged sexual abuse, he could not perform his work duties as 
he did before, and that his annual evaluations went down as a 
result of the incident.  However, the evidence of record does 
not support this contention.  The veteran contends that he 
was sexually assaulted in April 1963.  Military records 
around this time showed that the veteran's evaluations did 
not suffer.  According to an enlisted performance record 
dated May 1963, the veteran scored a 3.8 in professional 
performance, military behavior, military appearance and 
adaptability aboard the U.S.S. Semmes (DDG-18).  An 
administrative report dated July 1963 indicated that the 
veteran satisfactorily completed a performance test for 
advancement to RM3.  He was recommended for and eligible in 
all respects to participate in the service-wide competitive 
examination for RM3.  In November 1963, the veteran scored 
3.6 in professional performance, and a 3.8 in military 
behavior, military appearance and adaptability aboard the 
U.S.S. Semmes (DDG-18).  In November 1963, he was recommended 
for RM3.  Thus, the objective evidence shows that the 
veteran's work performance around the time of the alleged 
sexual trauma did not suffer, and he was in fact recommended 
for advancement.  

The Board notes the veteran's mother noticed a big difference 
when her son returned from service.  She stated that upon his 
discharge, he was very reserved and evasive, tight lipped, 
and showed no emotion, whereas before entering service he was 
outgoing, well-adjusted, had lots of friends, and was 
popular.  She also stated that the veteran was angry and had 
trouble sleeping after service.  In light of the evidence 
discussed above that does not support the veteran's 
contention of sexual assault, the veteran's mother's 
testimony alone is not sufficient to establish the occurrence 
of the in-service stressor.     

In conclusion, the Board finds that the record is not at 
least in equipoise on the question of whether the evidence is 
sufficient to establish the occurrence of the 
in-service stressor.  Under these circumstances, doubt can 
not be resolved in favor of the veteran.  

The stressor reported by the veteran is not supported by 
sufficient credible evidence.  As the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD, the benefit of the doubt doctrine is not for 
application in the instant case, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
   

ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



